Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-25 in the reply filed on10/11/21 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden on the examiner to examine all the claims together. Applicant also argued that the international phase examiner did not make a lack of unity of invention.   This is not found persuasive because the examiner holds there would be an undue burden to examin all the species together. It is also irrelevant if a lack of unity was make in the international phase, since such is in part up to the examiner. 
Furthermore, applicant elected 2-phenoxy ethanol as the species for the first organic solvent. Applicant asserted that claims 1-5, 7, and 8-27 read on the elected species. The Examiner is of the position that only claims 1-5, 7-8 and 10-27 read on the elected species of 2-phenoxy ethanol. As such, claim 9 does not read on said elected species. The Examiner request applicant’s position on this issue prior to examining the claims on their merits. Furthermore, dependent claim 7 seems to be indefinite since it does not set forth the structure of formula (II) but does set forth the structure (III) which the elected species of 2-phenoxy ethanol does not fall within.
The requirement is still deemed proper and is therefore made FINAL.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764